Mr President,
Allow me at the outset to extend my thanks to Tijjani Muhammad-Bande for his distinguished efforts as President of the General assembly during its previous session. I would like to wish you, Mr. President, success in conducting the work of the current session objectively and wisely.
The convening of the high-level segment of the current session garners particular importance this year as it coincides with the commemoration of the seventy-fifth anniversary of the establishment of the United Nations. It also comes at a time when the world is facing the COVID-19 pandemic, one of the most profound crises of our times in terms of both its severity and impact. It has caused tragic human losses as well as had a profound economic and social impact that will affect the world for many years to come. These events come at a time when a number of other crises and conflicts continue to put an immense strain on states and deplete the resources of current and future generations. The critical juncture, which we now face forces upon us, more than any other time, to undertake an in-depth discussion on the situation of the current world order and how to improve the working methods of the multilateral system. This includes the need to conduct a comprehensive evaluation of how to implement the fundamentals and principles upon which the organization was founded. We should spare no effort to seize this critical moment, emanating from our sense of responsibility before history and in the eyes of the future generations.
More than 75 years have passed since the founding of the United Nations and the adoption of its Charter, which laid solid foundations to support and strengthen international cooperation in the three main areas of work of the organization. The Charter was not solely a legally binding international document but also the product of painful human experiences due to the ravages and horrors of war, from which the international community was able to derive a number of purposes, principles and fundamental rules that were enshrined in the Charter. These later evolved into preemptory norms that form the constitution that governs joint international interaction. Despite this the situation of the world today by no means comes close to what we had aspired to achieve. In spite of the large progress made with regards to laying the frameworks and norms governing the relations between states and confronting international crises, a number of obstacles stand in the way of their implementation.
Mr. President,
Egypt, by virtue of its geographic location, its African, Arab, Islamic, and Mediterranean affiliations, the pride it takes that its land extends into Asia and as a founding member of the United Nations, has a clear vision on the approach that should be adopted to improve the performance and enhance the effectiveness of the multilateral system in general and the United Nations in particular. I would like to seize this opportunity to present some of the concrete measures that need to be pursued in order to realize our objectives in the three pillars of work of the organization.
Firstly, with regards to the maintenance of international peace and security, it has become imperative to adopt an approach that guarantees the implementation of resolutions that are adopted within the multilateral system. Priority should be accorded to the implementation of the well established rules and principles of international law and which are enshrined in the Charter. This requires political will on behalf of member-states to respect and implement such resolutions and to enhance the United Nations on two main fronts. First there is a need to diligently monitor the implementation of what has been agreed upon and to take all necessary measures to assist states in implementing their obligations and building their capacities, taking into consideration the principle of national ownership. Second, there is a need to hold states that deliberately breach international law and United National resolutions accountable, and especially resolutions of the Security Council.
In this context, it is no longer acceptable for Security Council resolutions which deal with counter terrorism, and which provide a legal framework for combatting this deadly scourge, to remain without effective implementation and full commitment by some member-states which believe that they will not be held accountable for political reasons. It is regrettable that the international community continues to turn a blind eye towards a number of states to terrorists which extend material and financial support to terrorists, or provide safe heavens or political and media platforms as well as facilitating the transfer of terrorist fighters to areas of conflict, especially Libya and before it Syria. These deliberate violations indicate nothing other than a complete disregard for the Security Council, and the continuation of which will result in discrediting the Council’s resolutions and diminishing the councils stature and credibility.
Egypt’s interest in upholding international peace and security includes protecting people from, the scourge of armed conflict through launching comprehensive political processes based on relevant security council resolutions. In Libya, for example, Egypt continues to adhere to the political resolution process, led by the UN, based on the Skhirat Agreement, the outcomes of the Berlin Conference, and the Cairo Declaration subscribed to by both the Speaker of the Libyan House of Representatives and the Commander-in-chief of the Libyan National Army. To this effect, the Cairo Declaration serves as a joint comprehensive political initiative to end the conflict in Libya, including a set of precise steps and a clear schedule aiming at restoring the political system and instituting a consensual Libyan government that lives up the aspirations of the Libyan people. The ramifications of the ongoing crisis are not only confined to Libya, but also spill over to affect security in neighboring countries, as well as its negative effects on international stability. In that light, Egypt is bent on supporting Libyans to rid their Country of armed militias and terrorist organizations, and put an end to the blatant interference of some regional Parties that deliberately transported foreign fighters into Libya, in an effort to fulfill their well- known greed and long-standing colonial illusions. Hence, as we declared before, and reiterate today, any breach to the line extending between the towns of Sirte and Jufra, previously demarcated as a red line, will be fiercely faced by Egypt in defense of its People and its national security, and we also renew our call to all Parties to return to the political process aiming at restoring peace, security and stability deserved by the People of Libya.
If we are to rightly implement international resolutions aiming at achieving long-lasting peace and security in the Middle East, no issue would be more worthy of our attention than the issue of Palestine, whose People still strive to their most basic human right and that is living in a free and independent State along with its neighbors in the region. Generations of Palestinians have strived to achieve this right, and a multitude of resolutions elapsed ever since, to no avail, putting a heavy strain on human conscience. The fulfillment of the legitimate aspirations of Palestinians in an independent state, with East Jerusalem as its capital, is imperative, if we are to open new horizons for peace, cooperation and coexistence, and for peace and security to prevail in the region. The international community has an obligation to honor its commitment to achieve the long-awaited peace, and to address any measures that eat up Palestinian lands and undermine the two-state solution as stipulated in international resolutions, and on which the peace process that Egypt has engaged on to achieve a just, comprehensive and durable peace is based.
In Syria, a comprehensive political solution has become a necessity in order to put off the raging war and implement all the components of the political settlement outlined in Security Council resolution 2254 (2015) in its entirety, in a manner that preserves the unity of Syria, its territorial integrity, the integrity of its institutions, fulfills the aspirations of its people, and terminates all forms of terrorism. In the same vein, it’s about time for a firm stand in Yemen to put an end to the ongoing crisis there, in accordance with UNSC resolution 2216 (2015), the Gulf Countries initiative and the outcomes of the comprehensive national dialogue, and in a manner that upholds legitimacy, guarantees Yemen’s unity and independence, and puts an end to using Yemen as a launching pad targeting its neighbors and obstructing the free navigation in the Strait of Bab al-Mandab.
Mr. President,
With regards to the Renaissance Dam matter, I wish to seize this opportunity to convey to you the mounting concerns of the Egyptian nation regarding this project, currently being constructed by a neighboring and friendly Country, which shares a river that has provided life to millions of people for thousands of years.
We have spent the better part of a decade in tiresome negotiations with our brothers in the Sudan and Ethiopia, through which our aim was to reach an agreement on the filling and operation of the dam. An agreement that strikes the requisite balance between the development needs of the friendly Ethiopian people, and the preservation of Egypt’s water interests and its right to life. Throughout this year, we have undertaken successive rounds of intense negotiations, in which the United States Government exerted much appreciated efforts to bring the positions of the three Countries closer, through the talks it sponsored for several months with the World Bank. Moreover, Egypt engaged in good faith in the deliberations initiated by my brother the Prime Minister of the Sudan, and afterwards in the negotiations called for by the Republic of South Africa in its current capacity as Chairperson of the African Union. Unfortunately, none of these efforts resulted in any tangible outcome.
Indeed, the Nile River must not be monopolized by one state. For Egypt, the Nile water is an existential matter. This however does not mean that we want to undermine the rights of our brothers and sisters sharing with us the Nile Basin. In this vein, the convening of a Security Council consultative meeting, on 29 June this year, highlighted the importance of this issue and, its potential risks and its direct bearing on international peace and security. The convening of such a meeting places on the international community the responsibility to urge all parties to reach the desired agreement, which meets our mutual interests. Nevertheless, it is unacceptable for the negotiations to continue forever in an attempt to impose realities on the ground, because our people yearn for stability and development towards a new promising era of cooperation.
Mr. President,
Regarding the second pillar of the United Nations, which is achieving sustainable development, Egypt firmly believes that fostering the developmental efforts is a fundamental precondition to enhance international peace & security and to establish a stable world order.
This is the paramount path to prevent extremism, as well as to prevent armed conflicts and humanitarian crises. Egypt has supported the adoption of 2030 Agenda for Sustainable Development, and performed a vital role to support the efforts of the Secretary General to reform the United Nations developmental system, as we believe in the importance of bolstering the Organization’s efforts in order to accomplish these optimistic objectives. While bearing in mind that these efforts are considered as an important initial step on the right path, these efforts have to be followed by additional steps that help the countries to lessen the socioeconomic gap between the developed and developing states, and to cure the problem of financing for development. Furthermore, the current profound crisis due to COVID-19 pandemic mandates the world to provide support for the developing countries through offering stimulating packages for their economies, reducing their accumulated debt liabilities, and utilizing the available instruments of the international financial institutions aiming at contributing to create favorable environment for them. This would help these developing countries to contain the impacts of the pandemic and to deal with their already-existing problems, such as terrorism, disorderly migration and treating the root-causes of conflicts.
In this context, we have to highlight the necessity of supporting Africa in specific, and to develop real and potent partnerships to support the Continent’s capacities in order to face the political and economic problems, to obtain the required knowledge and technology, as well as to improve the African human resources and to provide the needed funding with the smoothest conditionality. The African continent, with its unique features, is able to become a new locomotive for the international economy, particularly with the historic steps taken by the African Union to launch the Continental Free Trade Zone, as well as enhancing the arrangements of regional integration, and formulating ambitious strategy for infrastructure, energy and transportation, in addition to other relevant initiatives.
Mr. President,[sIpjRegarding the third pillar of the United Nations, the international agenda of human rights garners increased importance for its direct impact on strengthening the human buildup, improving the level of services provided to people, and preserving one’s rights. This guarantees decent life and the ability to deal with the challenges on all political, economic, social and cultural levels, which at the same time enhances the stability of the international system.
In light of the Egyptian Constitution and its amendments related to the basic rights and liberties as well as the rights of future generations, we have embarked on strengthening our endeavor in human rights field towards all political, economic and social perspectives, with a belief in the necessity of their integration. Egypt has also reestablished its Senate with its role in supporting the democratic system and Egypt is currently guaranteeing the suitable representation for women in the parliamentary chambers, as at least one quarter of the Egyptian House of Representatives is allocated for women. We also seek organizing the work of the state institutions & national organs, separation of power, settling the concept of power transfer and limiting the Presidential terms to two. While we are currently finalizing the Senate elections, the first legislative term of the Egyptian House of Representatives is approaching its termination in light of the new constitution, during which the Parliament has accomplished several sets of legislations, which supplement the constitution in order to strengthen the basic rights and liberties, as well as all other important laws in the social and economic fields. Furthermore, the vitality of the previous parliamentary discussions is indicative to the hopes and aspirations of our citizens in continuing and enhancing the peaceful democratic practice, which is in the benefit of the Egyptian people who is the main stakeholder and the source of all authorities.
Based on the provisions of the constitution and inspired by the values and rich heritage of Egypt, many strides have been taken to strengthen citizenship and achieve justice, equality and equal opportunities, without discrimination on any grounds. Such words have turned into goals towards which we have made significant progress in a short time, be it in the fields of empowering Egyptian women and combating all forms of violence against them, calling for the reform of religious discourse, promoting citizenship as a principle that does not differentiate between Muslim and Christian compatriots, affirming freedom of belief or the state’s undertaking of building worship places without discrimination. In addition to efforts to enable people with special needs, investing in youth especially by including them in the decisionmaking process, establishing direct dialogues with them through periodic youth forums, and implementing training and qualification initiatives for young people to participate effectively in public work.
At the economic level, it would not have been possible to overcome the difficult and painstaking stages of the structural reform programme without the legitimacy granted by the Egyptian people to state institutions by their direct and free will. The success of these reforms had a major contribution to fortifying the economy and limiting its losses due to the Corona virus pandemic, taking into consideration that Egypt is among the few countries that were able to achieve positive growth rates despite the pandemic, in addition to controlling inflation rates and the decline of unemployment to its lowest levels in twenty years.
If mere data and statistics do not depict the magnitude of what is being achieved in Egypt, then the best witness and evidence are the tangible and continuous achievements and major national projects in infrastructure, provision of decent housing and energy, especially the production of new and renewable energy, which directly contribute to safeguarding the citizen’s right in a decent living.
Structural reform processes have always been precarious due to their negative repercussions on some groups of society. This called upon us to formulate social programmes targeting those on lower income to provide them with the necessary protection, and mitigate the effects of reforms on them in a framework of solidarity that preserves their dignity.
Concurrently, we were keen on prioritizing health care as a fundamental right, as Egypt has already started implementing the universal health coverage programme for all its citizens. In parallel, we succeeded in launching the largest medical survey campaign in history to detect and eliminate hepatitis C and non-communicable diseases and dispense treatment dispensed free of charge for discovered cases. In addition, initiatives were launched to end the waiting lists for critical surgeries, support women’s health, and treat various diseases that affect newborns and schoolchildren in particular.
In the midst of all of the above, and without propaganda or blackmail, I would like to point out that we have never failed in our humanitarian duty towards the nearly five million immigrants and refugees who were forced to leave their countries due to wars, political crises and difficult economic conditions. They are being hosted in Egypt among its people where they enjoy all services provided by the state to Egyptian citizens, without receiving any aid or significant support from our international partners, despite the importance they attach to the rights of those immigrants. Accordingly, we call for the adoption of a comprehensive approach to address the root causes of illegal immigration and asylum, by working to achieve sustainable development in the source and hosting countries and promoting the opening of legal migration channels, instead of security solutions and rhetoric of contempt, hate, discrimination and closing borders.
All of the aforementioned provides a clear indication of the importance Egypt attaches to protecting human rights, and its continued endeavor to upgrade its capabilities to fulfill the ambitions of its citizens and achieve their legitimate aspirations in line with the comprehensive perspective defined by Egypt’s Vision 2030.
Mr. President
The United Nations was born from the suffering and plight that humanity went through and its Charter was inspired by accumulated and broad experiences, hoping to forge a better future for humanity. There is no doubt that we should not wait for decades and centuries to draw the lessons learned from the Organization’s 75 years journey. Hence, it is imperative to address the issue of equitable geographical representation in the Security Council in order to better reflect of the realities today’s world and the current balance of power, which is very different from what it was during the formulation of the international system. Egypt stresses the importance of expanding the Council in both its permanent and non-permanent categories, which will enhance its credibility and achieve a fair representation of Africa to correct the historical injustice inflicted on it, and address its legitimate demands enshrined in the Ezulwini Consensus and Sirte Declaration.
In order to confront the grave challenges resulting from the outbreak of Coronavirus pandemic, as well as the existing regional and international problems, it is imperative for us to uphold the principle of international cooperation and solidarity to more than ever before and avoid rivalry and polarization.
If hope is born out of pain, then perhaps we will find in the current crises what motivates us to breathe new life into our relentless efforts to enhance international multilateral action and the role of the United Nations as its driving force.
Egypt, as a founding member of this organization, and in lieu of its contributions to human civilization since the dawn of history, will spare no effort to achieve the vision of renewal and reform. This is based on a firm conviction that “the world has room for us all,” as long as the relations between countries and peoples are governed by abandonment of conflicts, peace-making and building, and international cooperation in order to achieve development and prosperity for both current and future generations.